Appeal by employer from a double death benefits award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law in favor of the dependent parents of the deceased employee. It is conceded that the deceased was a minor under eighteen years of age and was employed in violation of section 171 of the Labor Law in that he was permitted to work more than forty-eight hours a week. It is also conceded that he was employed in violation of the Labor Law in that the proper working papers had not been obtained from the public school authorities. Award unanimously affirmed, with costs to the State Industrial Board. The court has considered and passed upon the constitutional question raised by the appellant. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.